NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1326-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOSE A. ROMERO-AGUIRRE,
a/k/a JOSE AGUIRRE, JOSE A.
AGUIRRE, JOSE A. ROMERO,
and JOSE A. ROMEROAGUIRRE,

     Defendant-Appellant.
_____________________________

                   Submitted January 12, 2022 – Decided January 24, 2022

                   Before Judges Hoffman and Whipple.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 17-05-0388.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Laura B. Lasota, Assistant Deputy Public
                   Defender, of counsel and on the briefs).

                   William A. Daniel, Union County Prosecutor, attorney
                   for respondent (Albert Cernadas, Jr., Assistant
                   Prosecutor, of counsel and on the brief).
PER CURIAM

      This appeal presents one issue for our consideration: whether N.J.S.A.

2C:44-1(b)(14), which added a new mitigating factor for crimes committed by

persons under the age of twenty-six, should receive retroactive application and

require the resentencing of a defendant sentenced before the Legislature added

this new mitigating factor. We hold that it does not. Accordingly, we affirm

defendant's sentence, imposed in February 2019, before the October 2020

effective date for mitigating factor fourteen.

                                        I.

      On January 9, 2011, defendant Jose A. Romero-Aguirre shot and killed

Andres Chach, while he sat in his car at a traffic light in Plainfield. Based on

surveillance footage and information obtained from witnesses, law enforcement

concluded that defendant was the shooter.        Further investigation revealed

defendant and Chach were rival gang members.

      In May 2017, a Union County Grand Jury returned an indictment, charging

defendant with first-degree murder, N.J.S.A. 2C:11-3a(1)(2); first-degree

conspiracy to commit murder, N.J.S.A. 2C:5-2 and 2C:11-3a(1)(2); second-

degree possession of a weapon, N.J.S.A. 2C:39-5(b); and second-degree

possession of a weapon for unlawful purposes, N.J.S.A. 2C:39-4(a)(1).


                                        2                                  A-1326-19
      In September 2018, pursuant to a plea agreement, defendant pled guilty to

an amended charge of aggravated manslaughter, N.J.S.A. 2C:11-4a.                 In

exchange for defendant's plea, the State agreed to recommend a sixteen-year

prison term with an eighty-five percent period of parole ineligibility, pursuant

to the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2. In addition, the State

agreed to recommend dismissal of all remaining charges.

      In February 2019, the trial court sentenced defendant to sixteen years in

prison subject to NERA, consistent with defendant's plea agreement.              In

determining the sentence, the court applied aggravating factors three (risk of re-

offense); six (defendant's prior criminal record); and nine (need to deter).

N.J.S.A. 2C:44-1a(3), (6), (9). The court found no mitigating factors.

      On appeal, defendant focuses his arguments on the sentence he received

in February 2019; defendant submits he is entitled to resentencing given the

Legislature's amendment of N.J.S.A. 2C:44-1(b) to include youth as a

mitigating factor to be applied to defendants under the age of twenty-six at the

time of their crime. Defendant articulates his arguments as follows:

            POINT I

            THE    LAW    REQUIRING   SENTENCING
            MITIGATION FOR YOUTHFUL DEFENDANTS
            DEMANDS    RETROACTIVE   APPLICATION
            BECAUSE THE LEGISLATURE INTENDED IT,

                                        3                                    A-1326-19
            THE NEW LAW IS AMELIORATIVE IN NATURE,
            THE SAVINGS STATUTE IS INAPPLICABLE, AND
            FUNDAMENTAL       FAIRNESS        REQUIRES
            RETROACTIVITY. (Not Raised Below)

                  A. The Legislature Intended Retroactive Application.

                        1. The Legislature Did Not Express a Clear Intent for
                           Prospective Application.

                        2. The Other Language of the Statute Establishing the
                           Mitigating Factor Indicates Retroactive Application;
                           the Presumption of Prospective Application is
                           Inapplicable; and the Law is Clearly Ameliorative.

                        3. There is No Manifest Injustice to the State in
                           Applying the Mitigating Factor Retroactively.

                  B. The Savings Statute Does Not Preclude Retroactive
                  Application Of Ameliorative Legislative Changes Like The
                  One At Issue Here.

                  C. Retroactive Application Of The Mitigating Factor Is
                  Required As A Matter Of Fundamental Fairness.

                                      II.

      On October 19, 2020, the Legislature revised the list of statutory

aggravating and mitigating factors to include mitigating factor fourteen. L.

2020, c. 110, §1. Specifically, mitigating factor fourteen was added so that a

court may "properly consider" the mitigating circumstance that "defendant was

under 26 years of age at the time of the commission of the offense." N.J.S.A.

2C:44-1(b)(14).

                                      4                                     A-1326-19
      Whether a newly enacted law should receive retroactive application is a

"pure legal question of statutory interpretation" based on legislative intent. State

v. J.V., 242 N.J. 432, 442 (2020) (quoting Johnson v. Roselle EZ Quick LLC,

226 N.J. 370, 386 (2016)). To determine legislative intent, we "look to the

statute's language and give those terms their plain and ordinary meaning." Ibid.

(citing DiProspero v. Penn, 183 N.J. 477, 492 (2005)). If the plain language

clearly reflects legislative intent, then we apply the law in accordance with the

terms' plain meaning. J.V., 242 N.J. at 442. However, if the language is

ambiguous, we may "resort to 'extrinsic interpretive aids, including legislative

history,' to determine the statute's meaning." Id. at 443 (quoting State v. S.B.,

230 N.J. 62, 6 (2017)).

      In the event the Legislature does not clearly express its intent to give a

statute prospective application, we "must determine whether to apply the statute

retroactively." Ibid. (quoting Twiss v. Dep't of Treasury, 142 N.J. 461, 467

(1991)). As applied to criminal laws, we presume the Legislature intended

prospective application only.     Ibid.   Additionally, and consistent with the

presumption that only prospective application applies, the savings statue

"establishes a general prohibition against retroactive application of penal laws."




                                          5                                    A-1326-19
State v. Chambers, 377 N.J. Super. 365, 367 (App. Div. 2005); see also N.J.S.A.

1:1-15.

      To overcome the presumption of prospective application, we must find

that the "Legislature clearly intended a retrospective application" through

language "so clear, strong and imperative that no other meaning can be ascribed

to them." J.V., 242 N.J. at 443-44 (quoting Weinstein v. Inv'rs Sav. & Loan

Ass'n, 154 N.J. Super. 164, 167 (App. Div. 1977)). Furthermore, we apply a

statute retroactively only where the Legislature intended to do so, and where

"retroactive application of the statute will [not] result in either an

unconstitutional interference with vested rights or a manifest injustice." Id. at

444 (citing James v. New Jersey Manufacturers Ins. Co., 216 N.J. 552, 583

(2014)).

      Our Supreme Court recognizes three exceptions to the presumption of

prospective application. J.V., 242 N.J. at 444. The first exception applies when

"the Legislature provided for retroactivity expressly, either in the language of

the statute itself or its legislative history, or implicitly, by requiring retroactive

effect to 'make the statute workable or to give it the most sensible

interpretation.'"   Ibid. (quoting Gibbons v. Gibbons, 86 N.J. 515, 522-23

(1981)). The second exception applies when "the statute is ameliorative or


                                          6                                     A-1326-19
curative."    Ibid.   Finally, the third exception applies when "the parties'

expectations warrant retroactive application." 1 Ibid.

        An ameliorative statute "refers only to criminal laws that effect a

reduction in a criminal penalty." Perry v. N.J. State Parole Bd., 459 N.J. Super.

186, 196 (App. Div. 2019) (quoting Street v. Universal Mar., 300 N.J. Super.

578, 582 (App. Div. 1997)). To receive retroactive application, an ameliorative

statute "must be aimed at mitigating a legislatively perceived undue severity in

the existing criminal law." State in the Interest of J.F., 446 N.J. Super. 39, 55

(App. Div. 2016) (quoting Kendall v. Snedeker, 219 N.J. Super. 283, 286 n.1

(App. Div. 1987)).

        A curative change to a statute is limited to actions that "remedy a

perceived imperfection in or misapplication of a statute." Pisack, 240 N.J. at

371 (quoting James v. N.J. Mfrs. Ins. Co., 216 N.J. 552, 564 (2014)). A curative

change does not "alter the act in any substantial way, but merely clarifie[s] the

legislative intent behind the [previous] act."     Ibid. (alterations in original)

(quoting James, 216 N.J. at 564).

        N.J.S.A. 2C:44-1(b)(14) is not curative because it did not remedy an

imperfection; rather, it added a new mitigating factor based on concerns


1
    Defendant does not argue that exception three applies here.

                                        7                                    A-1326-19
regarding youthful offenders.       See L. 2020, c. 110.      Although the new

mitigating factor is ameliorative, the Legislature stated that the statute was to

"take effect immediately," L. 2020, c. 110, thereby signaling that it was not to

be given retroactive effect. Moreover, in State v. Bellamy, 468 N.J. Super. 29,

45 (App. Div. 2021), despite finding that N.J.S.A. 2C:44-1(b) is ameliorative,

we reasoned that where there is no independent basis to order a new sentencing

hearing, mitigating factor fourteen does not apply retroactively.

      Of note, analysis of the exceptions is unnecessary where the Legislature

has expressly provided for prospective application. J.V., 242 N.J. at 444-45.

Indeed, where the Legislature has clearly conveyed its intention for prospective

application of an amended statute, "we need not consider the exceptions to the

presumption    of   prospective    application    of   a   new    statute."   Id. at

445 (citing Gibbons, 86 N.J. at 522-23).

      The plain language of N.J.S.A. 2C:44-1(b)(14) states, "[t]his act shall take

effect immediately." In recent decisions, our Supreme Court held that statutes

with an immediate or future effective date signal the Legislature's intent to

afford prospective application only. In Pisack v. B & C Towing, Inc., the court

held that the words "shall take effect immediately . . . 'bespeak an intent contrary

to, and not supportive of, retroactive application.'" 240 N.J. 360, 371 (quoting



                                         8                                     A-1326-19
Cruz v. Cent. Jersey Landscaping, Inc., 195 N.J. 33, 48 (2008)). In J.V., the

Court reasoned that "[h]ad the Legislature intended an earlier date for the law to

take effect, that intention could have been made plain in the very section

directing when the law would become effective." 242 N.J. at 435 (quoting

James, 216 N.J. at 586).

      Furthermore, we addressed the language providing for an immediate

effective date for mitigating factor fourteen in Bellamy, where we reasoned that

"shall take effect immediately" "clearly express[es legislative] intent to give

[the] statute prospective application." See 468 N.J. Super. at 45 (quoting J.V.,

242 N.J. at 443).

      Here, the Legislature conveyed its intention for prospective application,

and therefore we "need not consider the exceptions to the presumption of

prospective application of a new statute."      J.V., 242 N.J. at 444-45.     The

language "shall take effect immediately" has been construed to mean that the

statute be applied prospectively. See Pisack, 240 N.J. at 371; see also J.V., 242

N.J. at 435; see also Bellamy, N.J. Super. at 45. Therefore, despite defendant's

contention otherwise, mitigating factor fourteen should only be applied

prospectively under the present circumstances.




                                        9                                    A-1326-19
      Moreover, although the new mitigating factor is ameliorative, defendant

is not seeking resentencing for "a reason unrelated to the adoption of the statute."

Thus, notwithstanding the amendment's ameliorative nature, we discern no basis

to apply mitigating factor fourteen retroactively under the circumstances.

      Additionally, defendant contends that the savings statute does not

preclude retroactive application of ameliorative legislative changes, and that

mitigating factor fourteen should be applied retroactively in the present matter.

This argument likewise fails. The savings statute, codified by N.J.S.A. 1:1-15,

prohibits retroactive application of a statutory amendment unless the

amendment expressly declares that it be applied retroactively. Here, that is not

the case.

      Lastly, defendant argues that "fundamental fairness requires retroactive

application of the youth mitigating factor in this case." He maintains that

N.J.S.A. 2C:44-1(b)(14) was signed into law based on decades worth of

scientific data regarding juvenile cognitive development.            According to

defendant, "to deny [him] the benefit of these new scientific advancements

would be fundamentally unfair."

      Despite such changes to youth justice reform, defendant's final argument

does not negate the fact that the plain language of N.J.S.A. 2C:44-1(b)(14)


                                        10                                     A-1326-19
signals that the Legislature intended for the law to receive prospective – not

retroactive – application.       Therefore, notwithstanding the amendment's

ameliorative nature, we conclude the amendment does not apply retroactively

where a defendant is not being resentenced for a reason unrelated to the adoption

of mitigating factor fourteen.

      Affirmed.




                                      11                                    A-1326-19